Title: To Thomas Jefferson from Peter Kuhn, Jr., 25 April 1806
From: Kuhn, Peter, Jr.
To: Jefferson, Thomas


                        
                            
                            
                            Genoa 25 April 1806
                        
                        I have the honour to transmit herewith to Your Excellency Copy of my respects of the 25th. of last month
                            since which the Nebiole Wine (five cases containing 200 bottles) has arrived from Turin and been shiped for Leghorn to the
                            care of Mr. Appleton who will forward it to the United States according to your Excellencies instruction
                        I feel the greatest regret that obstacles should have intervened preventing the execution of this little
                            order until now, the quality however of the last vintages wine being much superior to that precedent, may in some
                            respects I hope recompense for the detention
                        The honour Your Excellency has conferred upon me by Calling for my services is of the highest consideration
                            with me, and emboldens me to present this trifle for your Excellencies acceptence, profiting by the occasion to evince
                            that oppertunities alone are wanting to prove the esteem & regard I entertain for that Person & those Talents (the
                            Topic and admiration of All Europe) which have proved to be principally instrumental to the Happiness, Glory and respect
                            of the American Republic
                        Making Your Excellency a tender of my Services on all occasions when I can be usefull 
                  I have the Honour to
                            Subscribe myself Your Excellencies Most Obliged Most Obedient and Very humble Servant
                        
                            Peter Kuhn Junr.
                            
                        
                    